Citation Nr: 0727637	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease, secondary to lumbar 
paravertebral fibromyositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from February 1989 to February 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board notes that the veteran requested a hearing with RO 
personnel in connection with this claim.  The hearing was 
scheduled for October 2004, but the veteran subsequently 
cancelled the hearing.  

The Board notes that the veteran has raised a claim 
concerning a clothing allowance in a letter to the RO dated 
August 2005.  The veteran indicated in the letter that he had 
been wearing a lumbosacral corset since February 1992.  The 
Board refers this issue to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this case, the veteran contends that the RO should have 
increased his service- connected disability rating for 
degenerative disc disease (DDD), claimed as secondary to 
lumbar paravertebral fibromyositis.  In particular, the 
veteran reports that his back disorder continues to worsen, 
and that this decline warrants a higher rating.  The veteran 
was originally granted service connection in a rating 
decision dated October 1992.  The RO evaluated the veteran's 
spine disorder as 10 percent disabling, effective February 8, 
1992.

In December 2004, the RO evaluated his spine disorder as 20 
percent disabling, effective February 2, 2004.  A decision 
review officer (DRO), in June 2005, evaluated his spine 
disorder as 40 percent disabling, effective February 2, 2004, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5021 and 5242.  
Diagnostic Code 5201 provides that myositis is to be rated on 
the limitation of motion of the affected part, as 
degenerative arthritis.  Diagnostic Code 5242 deals with 
degenerative arthritis of the spine. The criteria for rating 
diseases and injuries of the spine apply with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Diagnostic Code 5242 
provides a 50 percent evaluation for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.

A notation contained in Diagnostic Code 5242 incorporates a 
reference to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Diagnostic Code 5242, Note 1 indicates that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel and bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code. 

The Board notes that the veteran was afforded a Compensation 
and Pension Examination (C&P) in November 2004.  The examiner 
noted the criteria outlined in DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), and stated that although the veteran 
refused to participate in repetitive motion tests during the 
examination, the veteran did not appear to be excessively 
fatigued while sitting without back support.  The examiner 
noted no evidence of weakness or lack of endurance while 
sitting with back support.  The examiner observed that the 
veteran had guarding and mild spasms of the lumbar 
paravertebral muscles at L5-S1, but that his gait was normal.

The examiner found no evidence of ankylosis or atrophy.  The 
veteran's muscle tone was described as normal, and he scored 
5/5 on the muscle strength test of L1-S1.  No neurological 
deficiencies were noted.  The examiner diagnosed the veteran 
as having fibromyositis.

On December 9, 2004, the veteran sought treatment at the VA 
medical facility in San Juan.  He reported chronic low back 
pain at that time.  The treating physician assessed the 
veteran as having chronic low back pain "with nociceptive 
low back and neuropathic characteristics > left LE."  The 
physical examination was equivocal for left lower extremity 
radiculopathy.  Thus, the physician ordered the veteran to 
undergo an electrodiagnostic evaluation (EDX) to rule out 
left radiculopathy.  The report indicates the EDX was 
scheduled for February 14, 2004, but in all likelihood, the 
EDX was actually scheduled for February 14, 2005.  
Significantly, the results of this evaluation are not 
contained in the claims file, and must be obtained.  

Moreover, in light of the symptomatology noted in December 
2004, another VA examination should be conducted that 
addresses the current severity of the service-connected 
disorder, to include any neurological manifestations.

It is noted that the veteran reported that he received 
medical care through the VA Medical Center in San Juan, 
Puerto Rico.  VA is required to make reasonable efforts to 
help a veteran obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the United States Court of Appeals for 
Veterans Claims held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
March 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain medical treatment 
records from the San Juan VAMC that are 
dated from March 2004 to the present, to 
include the February 2005 EDX report.  All 
efforts to obtain these records should be 
fully documented.  VA will end its efforts 
to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.  

2.  The RO should schedule the veteran for 
the appropriate examination to assess the 
current severity of the veteran's 
degenerative disc disease, secondary to 
lumbar paravertebral fibromyositis.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing should 
be conducted at this time, if deemed 
necessary by the examiner.  The results of 
any studies or tests must be included in 
the examination report.    

In particular, the examiner is asked to 
assess any neurological abnormalities 
associated with the service-connected 
disability.  If the examiner determines 
that no neurological abnormalities exist, 
the examiner is asked to address the 
December 9, 2004 VA treatment note 
contained in the claims file.  The 
examiner must provide a complete rationale 
for any stated opinion.   

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address and the RO should also 
indicate whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



